MEMORANDUM **
Lauriano Cervantes Mendoza, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C. § 1252, Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006), and we review questions of law de novo, id. We dismiss the petition for review in part and deny it in part.
We lack jurisdiction to review Cervantes Mendoza’s due process contention, as it was not exhausted before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (exhaustion is mandatory and jurisdictional).
The BIA correctly concluded that Cervantes Mendoza’s conviction was final for immigration purposes. See Grageda v. INS, 12 F.3d 919, 921 (9th Cir.1993) (“[Bjecause Grageda had exhausted his direct appeals and because the coram nobis petitions were collateral attacks, his conviction was final [for immigration purposes].”).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.